Citation Nr: 1456469	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-05 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher evaluation for a chronic lumbosacral strain currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a respiratory disorder, to include asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1992 to November 1994, to include additional service in the Reserves.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from February 2010 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In November 2012, the Veteran withdrew his request for a hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704 (e).  

The issue of service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT


1.  Throughout the appeal, resolving all reasonable doubt in the Veteran's favor, considering his back pain and corresponding functional impairment, including during flare-ups, his disability is analogous to limitation of flexion to 30 degrees; however, even considering the Veteran's back pain and corresponding functional impairment, including during flare-ups, the preponderance of the evidence shows that his low back disability is not productive of unfavorable ankylosis of the entire thoracolumbar spine or incapaciting episodes of at least six weeks.

2.  Throughout the appeal, the Veteran's back disability has been productive of neurologic impairment of the left lower extremity that resulted in a disability analogous to no more than mild incomplete paralysis of the sciatic nerve.

3.  Since April 27, 2012, the Veteran's back disability has been productive of neurologic impairment of the right lower extremity that resulted in a disability analogous to no more than mild incomplete paralysis of the sciatic nerve.

CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for a chronic lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§4.59, 4.71a, DC 5237 (2014).

2.  Effective January 25, 2011, the criteria for assignment of a 10 percent rating for left lower extremity mild incomplete paralysis of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, DC 8520 (2014).

3.  Effective April 27, 2012, the criteria for assignment of a 10 percent rating for right lower extremity mild incomplete paralysis of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, DC 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A March 2011 letter, issued prior to the rating action on appeal, advised the Veteran of the general criteria for determining a disability rating and how an effective date of an award of an increased level of compensation is granted.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records (STRs) and VA treatment records have been associated with the claims file.  The Veteran has not identified any additional outstanding records that have not been obtained.  

VCAA also requires VA to provide an examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. §5103A(d) (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran was afforded VA examinations in March 2011 and January 2013.  The Board finds these examinations to be adequate because the examiners described the Veteran's disability in sufficient detail so that the Board's evaluation of the service-connected disability will be fully informed, and supported all conclusions with analysis that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has not stated that there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

As such, VA has satisfied its duties to notify and assist.  

II.  Schedular Rating

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the frequency and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran's back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, DC 5237.  Pursuant to this formula, a 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS).  Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).  Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the Veteran's back disability.  

After a careful review of the record, the Board finds that, since January 25, 2011, the Veteran's low back disability warrants no more than a 40 percent rating.  

In his January 2011 written statement, the Veteran described flare-ups to include "days where I can't push a vacuum cleaner."  

On VA examination in March 2011, the Veteran reported severe pain, stiffness, and weakness that he treats with medication.  He reported the use of a cane.  His range of motion study of the thoracolumbar spine showed forward flexion of 50 degrees, extension of 20 degrees, right and left lateral flexion of 20 degrees, right and left lateral rotation of 20 degrees.  There was objective evidence of painful motion, muscle spasms, tenderness, abnormal movement and weakness throughout the examination.  There was no additional limitation after repetitive range of motion.  The examiner indicated that the Veteran presented with an abnormal gait, but no ankylosis.  The diagnosis was six non-rib bearing lumbar vertebral bodies, intervertebral disc syndrome of the lumbar spine.  

On VA examination in January 2013, the Veteran reported frequent flare-ups that he treats with medication and a brace.  The Veteran's range of motion study of the thoracolumbar spine showed forward flexion of 40 degrees with pain beginning at 35 degrees, extension of 20 degrees with pain beginning at 20 degrees, right and left lateral flexion of 20 degrees with pain beginning at 20 degrees, right and left lateral rotation of 25 degrees with no objective evidence of pain.  There was no additional limitation after repetitive range of motion.  There was evidence of functional loss and/or functional impairment of less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  Physical examination found tenderness to palpation over the midline lumbar spinous processes at about the L3-4 level with no ankylosis.  Radiographs revealed six lumbar type vertebrae with lumbarization of the first sacral segment.  The examiner noted guarding and/or muscle spasms that do not result in abnormal gait or spinal contour.  Further, the examiner opined that pain would significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  

Treatment records are consistent with the findings and conclusions set forth in the March 2011 and January 2013 VA examination report.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  These factors as well as the Veteran's impairment during flare-ups, have been taken into consideration in awarding the higher 40 percent rating under Diagnostic Code 5237.  However, the preponderance of the evidence shows that the Veteran's back disability is against a rating in excess of 40 percent based on range of motion because the evidence on file does not show symptoms productive of unfavorable ankylosis of the entire thoracolumbar spine, so as to warrant a 50 percent disability rating.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).  See 38 C.F.R. § 4.71a, DCs 5235 to 5243; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Further, a disability rating in excess of 40 percent based on incapacitating episodes is also not warranted.  For a rating in excess of 40 percent under the IVDS formula, the Veteran would need physician prescribed bed rest totaling a duration of at least six weeks during the last twelve months.  Notably, the March 2011 VA examiner found IVDS of the spine.  However, the Veteran denied incapacitating episodes over the past 12 months.  The January 2013 VA examiner found no IVDS of the spine.  The preponderance of the evidence is accordingly against a rating greater than 40 percent under Diagnostic Code 5243, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code. 

DC 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2014).  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id. 

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

At the March 2011 VA examination, the Veteran reported severe daily pain in the left posterior thigh and leg.  On physical examination, he reported the loss of proprioception in the left lower extremity.  He denied any sensory deficits in the right extremity.  The examiner diagnosed left sciatica secondary to chronic lumbosacral strain.  

Subsequently, at his April 2012 VA chiropractor consultation, he described radiating pain through the buttocks, with the right lower extremity more severe than the left lower extremity.  Treatment records are consistent with the findings and conclusions set forth in the April 2012 treatment report.  

At the January 2013 VA examination, the Veteran reported pain that travels down to his buttocks and the posterior thigh without numbness or tingling, unless he sits too long.  The examiner noted normal sensation and a negative straight leg test in both lower extremities.  Thus, the examiner found no sounds or symptoms due to radiculopathy of the bilateral lower extremities.  

The Board finds that a 10 percent evaluation is warranted for mild radiculopathy of the left lower extremity, effective January 25, 2011, the date of claim for an increased rating.  The Board finds that a 10 percent evaluation is warranted for mild radiculopathy of the right lower extremity, effective April 27, 2012, the date of VA treatment for radiculopathy of the right lower extremity.  However, the next higher 20 percent evaluation is not warranted under DC 8520 for radiculopathy of the bilateral lower extremities as the Veteran's neurological symptoms were not shown to be moderate in degree, as evidenced by the January 2013 VA examination report.  See 38 C.F.R. § 4.124a.  Similarly, a 40 percent evaluation is not warranted for the bilateral lower extremities since his neurological symptoms are not shown to be moderately severe in degree.  The 60 percent evaluation is not warranted for the bilateral lower extremities as the Veteran's neurological symptoms are not shown to cause severe incomplete paralysis with marked muscle atrophy.  There is also no evidence of complete paralysis of the sciatic nerve to warrant assigning an 80 percent disability rating for the bilateral lower extremities.

Moreover, the evidence of record does not support a separate rating for other associated neurological abnormalities in the form of bladder, bowel, or erectile dysfunction; the Veteran has consistently denied experiencing these issues at his VA spine examinations.

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's low back disability.  The manifestations of the Veteran's low back disorder, including limitations of range of motion, are specifically contemplated by the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's low back disorder and associated neurological abnormalities of the bilateral lower extremities.  Further, the Veteran has not reported marked interference with employment or frequent periods of hospitalization.  Service connection is only in effect for the Veteran's low back disability; there are no additional service-connected disabilities for consideration.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Veteran has not alleged, and the record has not otherwise shown, that his back disability prevents him from obtaining and maintaining substantially gainful employment.  In reaching this conclusion, the Board acknowledges that the Veteran has changed occupations due to his back disability but is currently employed.  As such, further consideration of Rice is not warranted.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 40 percent, for a chronic lumbosacral strain, is granted.  

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 10 percent, for radiculopathy of the left lower extremity, since January 25, 2011, is granted.  

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 10 percent, for radiculopathy of the right lower extremity, since April 27, 2012, is granted.  



REMAND

The Veteran seeks to service connection for a respiratory disorder, to include asthma, on the basis that the disability either had its onset in service or was aggravated by service.  

VA treatment records confirm current treatment for asthma.  Asthma was not identified on the October 1992 examination when the Veteran was accepted for eventual entry into active service.  The Board notes that his STRs reflect complaints of hay fever symptoms and shortness of breath, treated with a Beconase inhaler, in June 1993.  March 1994 STRs reflect complaints of a sore throat and a productive cough with yellow sputum.  On VA spine examination in March 1996, the Veteran reported having childhood asthma.  The record does not contain a medical opinion as to whether his current asthma establishes that a pre-existing respiratory condition was aggravated by his military service.  Therefore, the Board finds that a remand is required to obtain such an opinion.  38 U.S.C.A §§ 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, as the Veteran has been receiving ongoing VA treatment for his asthma, but no records of such treatment dated after October 2013 have yet been added to the claims file, those records should also be obtained on remand.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, physically or electronically, any outstanding VA treatment records for the Veteran's respiratory disability dated since October 2013 and associate them with the record.  If no additional records are available, include documentation of the unavailability in the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of a respiratory disability.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination that addresses the nature, extent, onset, and etiology of any respiratory disability found to be present.  

The claims folder should be made available and reviewed by the examiner.  The examiner must discuss any reports of recurrent symptoms since service and indicate whether it is at least as likely as not that any respiratory disability can be attributed to a known clinical diagnosis.  A diagnosis of asthma must be ruled in or excluded.

If the examiner attributes any respiratory disability to a known clinical diagnosis, the examiner must state the likelihood that any such disability found to be present existed prior to service.  

If the examiner concludes that the disability found to be present existed prior to service, the examiner should indicate the likelihood that the disability worsened during service.

If the examiner diagnoses a respiratory disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.

In offering these impressions, the examiner must acknowledge and discuss his or her findings with any lay report of recurrent symptoms since service.  

The rationale for all opinions expressed should be set forth in a legible report. 

4.  Then readjudicate the appeal.  If the full benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them a sufficient opportunity to respond.  Then, return the case to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


